DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 - 22, 30 - 31, 36 - 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,990,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ only by the broadening of the independent claim and otherwise each recited feature is found in the parent patent’s claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24 - 25, 28 - 30, 33 - 34, 36, 39, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ENO et al (U.S. Patent No. 10,210,751).

With regards to claim 21, ENO discloses determining a training telemetry digital encoding (metadata) representing telemetry information (e.g., “location”, “time”, “speed”) for a traffic area (e.g., “junction”) at: 2:39-3:9;11:18-33; to wit: “In some implementations, location management platform 230 can store path data and/or summary statistics data using the graph data structure. For example, location management platform 230 can store path data and/or summary statistics data in metadata associated with the nodes and/or the edges of the graph data structure.” See, also, 2:26-38, 2:63-3:8, 4:34-45, 9:50-61, 10:44-61, 15:15-25.
ENO discloses generating a predicted traffic control feature (e.g., “junction”) associated with the traffic area by processing the telemetry information (e.g., “location”, “time”, “speed”) from the training telemetry digital encoding (metadata) utilizing a machine learning model at 11:18-33: “In this case, node metadata associated with the particular junction can store values indicating the average vehicle speed and the average vehicle wait time. In this way, nodes associated with junctions can include metadata that can be used to train a data model, as described further herein.” See, also: 1:56-2:15, 3:12-67, 12:3-17. See, also, 13:3-11; to wit: “In some implementations, location management platform 230 can use the associated values for a junction to output a classification identifying a traffic control mechanism ( or lack thereof). For example, location management platform 230 can, for each direction associated with each junction within the first geographic region, classify the junctions as having a traffic light, a stop sign, a yield sign, no traffic control mechanism, or the like.” See, also, 3:12-29 (“the location management platform can train a data model using machine learning”). 
ENO discloses training the machine learning model by comparing the predicted traffic control feature to a ground truth (i.e., “test information”) traffic control feature associated with the traffic area at 13:33-67; to wit: “In this case, location management platform 230 can obtain test information associated with a set of junctions with known traffic control mechanisms. Here, location management platform 230 can provide the test information as input for the data model, which can cause the data model to output one or more classifications… location management platform 230 can retrain the data model automatically. For example, location management platform 230 can retrain the data model automatically by flagging the training values associated with a junction that is incorrectly classified, and by modifying the one or more flagged training values." See, also, 11:62-64 (“location management platform 230 can train a data model using a supervised machine learning technique”).
With regards to claim 24, ENO discloses determining an additional training telemetry digital encoding representing additional telemetry information for an additional traffic area at 4:4-33; to wit: “As shown by reference number 130, the location management platform can obtain, from the location aware devices, additional observation data for a set of vehicles traveling within the second geographic region. As shown by reference number 135, the location management platform can determine additional path data and additional summary statistics data in the same manner described above.” See, also, ENO at 3:12-40.
ENO discloses training the machine learning model by comparing an additional predicted traffic control feature generated utilizing the machine learning model to an additional ground truth traffic control feature associated with the additional traffic area at 13:33-67; to wit: “In this case, location management platform 230 can obtain test information associated with a set of junctions with known traffic control mechanisms. Here, location management platform 230 can provide the test information as input for the data model, which can cause the data model to output one or more classifications… location management platform 230 can retrain the data model automatically. For example, location management platform 230 can retrain the data model automatically by flagging the training values associated with a junction that is incorrectly classified, and by modifying the one or more flagged training values." See, also, 11:62-64 (“location management platform 230 can train a data model using a supervised machine learning technique”).
With regards to claim 25, ENO discloses determining the training telemetry digital encoding comprises determining speeds and locations of transportation vehicles as the transportation vehicles pass through the traffic area at 2:39-3:9,10:44-61. See, also, FIG. 1B.
With regards to claim 28, ENO discloses generating a telemetry digital encoding representing additional telemetry information for an additional traffic area at 4:4-23: “As shown in FIG. 1C, and by reference number 125, the location management platform can obtain, from the base map provider device, additional base map data for a second geographic region (e.g., an entire state, an entire country, a different city, etc.). For example, the location management platform can obtain additional base map data so that the data model can be used to identify traffic control mechanisms within the second geographic region. As shown by reference number 130, the location management platform can obtain, from the location aware devices, additional observation data for a set of vehicles traveling within the second geographic region. As shown by reference number 135, the location management platform can determine additional path data and additional summary statistics data in the same manner described above.”
ENO discloses generating a traffic control feature associated with the additional traffic area by processing the additional telemetry information from the telemetry digital encoding utilizing the machine learning model at 4:19-33 and FIG. 1D: “In this way, the location management platform can use the data model to process the additional base map data, the additional path data, and the additional summary statistics data to identify traffic control mechanisms at a set of junctions included in the second geographic region. As shown in FIG. 1D, and by reference number 140, the location management platform can determine traffic control mechanisms associated with a set of junctions using the data model.”
With regards to claim 29, ENO discloses utilizing the traffic control feature to validate or modify traffic elements in a digital map at 4:19-45: “For example, the location management platform can provide the additional base map data, the additional path data, and the additional summary statistics data as input for the data model, which can cause the data model to output, for each junction of the set of junctions, a classification identifying a traffic control mechanism (or lack thereof) used for a particular direction of a junction… [T]he location management platform can generate a base map that identifies one or more traffic control mechanisms at junctions using the output of the data model.” For context, see also, 12:3-58.
With regards to claim 30, the steps of the instructions stored in the computer readable medium of this claim are anticipated by ENO for the same reasons as were presented with respect to claim 21, which is a method claim reciting these same steps.
With regards to claim 33, the steps of the instructions stored in the computer readable medium of this claim are anticipated by ENO for the same reasons as were presented with respect to claim 24, which is a method claim reciting these same steps.
With regards to claim 34, the steps of the instructions stored in the computer readable medium of this claim are anticipated by ENO for the same reasons as were presented with respect to claim 25, which is a method claim reciting these same steps.
With regards to claim 36, the steps performed by the apparatus of this claim are anticipated by ENO for the same reasons as were presented with respect to claim 21, which is a method claim reciting these same steps.
With regards to claim 39, the steps performed by the apparatus of this claim are anticipated by ENO for the same reasons as were presented with respect to claim 25, which is a method claim reciting these same steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 - 23, 31 - 32, 37 - 38, are rejected under 35 U.S.C. 103 as being unpatentable over ENO et al (U.S. Patent No. 10,210,751) in view of LIANG et al (U.S. PG Pub. No. 20220214457).

With regards to claim 22, ENO discloses training a machine learning model by comparing predicted traffic control feature to ground truth (i.e., “test information”) traffic control feature associated with the traffic area at 13:33-67, but does not specify determining a measure of loss between the outputted classification (predicted traffic control feature) and the ground truth utilizing a loss function. However, this limitation was known in the art:
LIANG discloses training a machine learning model by comparing an outputted classification to ground truth comprises determining a measure of loss between the outputted classification and the ground truth utilizing a loss function at ¶¶ [0198], [0201]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to train a machine learning model by comparing an outputted classification to ground truth comprises determining a measure of loss between the outputted classification and the ground truth utilizing a loss function, as taught by LIANG, when training a machine learning model by comparing predicted traffic control feature to ground truth (i.e., “test information”) traffic control feature, as taught by ENO.  The motivation for doing so comes from the prior art wherein the benefits of using backpropagation to train a machine learning model are well known and include the efficiency of backpropagation.  Therefore, it would have been obvious to combine LIANG with ENO to obtain the invention specified in this claim.
With regards to claim 23, ENO discloses training a machine learning model by comparing predicted traffic control feature to ground truth (i.e., “test information”) traffic control feature associated with the traffic area at 13:33-67, but does not specify the machine learning model comprises a convolutional neural network or that training the machine learning model comprises modifying parameters of the convolutional neural network from a loss function utilizing back propagation. However, this limitation was known in the art:
LIANG discloses a machine learning model comprising a convolutional neural network at ¶ [0209]. LIANG further discloses training the machine learning model comprises modifying parameters of the convolutional neural network from the loss function utilizing back propagation at ¶¶ [0198], [0201]-[0202]: “[T]he computing system can backpropogate the loss function through the machine-learned model to train the model (e.g., by modifying one or more weights associated with the model). This process of inputting ground - truth data, determining a loss function , and backpropagating the loss function through the model can be repeated numerous times as part of training the model. For example, the process can be repeated for each of numerous sets of ground - truth data provided within the training dataset.” The motivation for this combination is the same as was previously presented.
With regards to claim 31, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of ENO and LIANG for the same reasons as were presented with respect to claim 22, which is a method claim reciting these same steps.
With regards to claim 32, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of ENO and LIANG for the same reasons as were presented with respect to claim 23, which is a method claim reciting these same steps.
With regards to claim 37, the steps performed by the apparatus of this claim are obvious over the combination of ENO and LIANG for the same reasons as were presented with respect to claim 22, which is a method claim reciting these same steps.
With regards to claim 38, the steps performed by the apparatus of this claim are obvious over the combination of ENO and LIANG for the same reasons as were presented with respect to claim 23, which is a method claim reciting these same steps.

Claims 26 - 27, 35, 40, are rejected under 35 U.S.C. 103 as being unpatentable over ENO et al (U.S. Patent No. 10,210,751) in view of Chai et al (U.S. PG Pub. No. 2019/0063939).

With regards to claim 26, ENO discloses determining the training telemetry digital encoding further comprises identifying a plurality of speed-location combinations (“average speed” at a “junction”) indicating speeds of transportation vehicles at corresponding locations within the traffic area at 2:39-3:9, 10:44-61. See, also, FIGS. 1B, 1D. ENO also discloses determining a training telemetry digital encoding (metadata) representing telemetry information (e.g., “location”, “time”, “speed”) for a traffic area (e.g., “junction”) at: 2:39-3:9;11:18-33. But, ENO does not disclose determining frequencies with which the plurality of speed-location combinations occur within the traffic area. However, this limitation was known in the art:
Chai discloses determining frequencies with which the plurality of speed-location combinations occur within the traffic area at ¶¶ [0014], [0048]-[0058] and FIGS. 3-4. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use the frequencies of the plurality of speed-location combinations to represent telemetry information (e.g., “location”, “time”, “speed”) for a traffic area (e.g., “junction”), as taught by Chai, when generating values of the training telemetry digital encoding representing telemetry information (e.g., “location”, “time”, “speed”) for a traffic area (e.g., “junction”), as taught by ENO. The motivation for doing so comes from Chai, which discloses, “For example, speed may be used to estimate the average or expected speed of travel on a road…. However, managing the large amounts of telemetry data that can be received is challenging. In fact, there may be so many speed observations for a road that storing the speed observations, or determining a speed estimation, may become an extremely time and resource intensive process… To be able to quickly calculate a speed estimate along a particular road segment based on a large set of collected data, the systems and methods described herein aggregate data received from many users for the road segment. The aggregated data can be quickly analyzed to provide a fast and accurate speed or travel time estimate. In some embodiments, the received speed data for a particular segment of road is accumulated as a histogram that counts the number of times each speed is observed.” (Chai, ¶¶ [0003]-[0004]). Therefore, it would have been obvious to combine Chai with Eno to obtain the invention specified in this claim. 
With regards to claim 27, ENO discloses generating values of the training telemetry digital encoding representing telemetry information (e.g., “location”, “time”, “speed”) for a traffic area (e.g., “junction”) at: 2:39-3:9;11:18-33.
ENO discloses generating the values comprises generating a first value (e.g., “first histogram 300”) representing telemetry information based on a first frequency of a first speed-location combination at ¶¶ [0049], [0051]-[0052] and FIGS. 3-4.
ENO discloses generating a second value (e.g., “second histogram 310”) representing telemetry information based on a second frequency of a second speed-location combination at ¶¶ [0049]-[0050] and FIGS. 3-4.
With regards to claim 35, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of ENO and Chai for the same reasons as were presented with respect to claim 26, which is a method claim reciting these same steps.
With regards to claim 40, the steps performed by the apparatus of this claim are obvious over the combination of ENO and Chai for the same reasons as were presented with respect to claim 26, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668